Citation Nr: 1011984	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for left knee posttraumatic degenerative joint 
disease.

2.  Entitlement to an earlier effective date for the grant of 
service connection for left knee posttraumatic degenerative 
joint disease.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On substantive appeal in January 2009, the Veteran asserted 
that his current level of discomfort, pain and decreased 
flexion in his service-connected left knee warrant the 
assignment of a 40 percent rating.  A review of the record 
shows that the Veteran's last and only examination was 
conducted in August 2007.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995). When the available evidence is 
too old for an adequate evaluation of the Veteran's current 
disability, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Here, while the Veteran's last VA examination in August 2007 
is not overly stale, the Veteran has indicated that his 
disability has worsened since the date of the latest 
examination.  Thus, the Board finds that a new examination is 
in order.

In the September 2007 rating decision, the RO granted service 
connection for left knee posttraumatic degenerative joint 
disease, and assigned an effective date of February 9, 2007, 
the date the Veteran's claim was received by VA.  The Veteran 
asserted in an October 2007 statement that an earlier 
effective date for the grant of service connection was 
warranted.  Specifically, he stated that he should be 
compensated for his left knee posttraumatic degenerative 
arthritis from the date of his service separation, since he 
had experienced symptomatology from before that time.  Thus, 
he provided notice of his disagreement with the effective 
date for the grant of service connection assigned by the 
September 2007 rating decision.  The filing of a notice of 
disagreement initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

To that end, review of the claims file reveals VA has not yet 
issued a statement of the case as to the issue of entitlement 
to an earlier effective date for the grant of service 
connection for left knee posttraumatic degenerative joint 
disease, pursuant to 38 U.S.C.A. § 1114(j) (West 2002).  
Therefore, remand is required.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he receives any VA 
or non-VA treatment for his left knee 
disability.  If so, obtain all 
identified, relevant reports.  If such 
reports are not available, notify the 
Veteran and give him an opportunity to 
submit those reports.  All materials 
obtained should be associated with the 
claims file.

2.  After the above development is 
accomplished, schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected residuals of left knee 
posttraumatic degenerative joint disease.  
Any appropriate diagnostic testing should 
be conducted.  All ranges of motion of 
the left knee should be tested including 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
factors.  The examiner should also 
determine whether the Veteran has 
recurrent subluxation or lateral 
instability of the left knee and, if so, 
its severity.  The claims file must be 
provided for the examiner to review.  An 
examination report should be prepared and 
associated with the claims file.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

4.  Readjudicate the Veteran's claim of 
entitlement to an increased evaluation 
greater than 10 percent for left knee 
posttraumatic degenerative joint disease, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

5.  Issue to the Veteran a statement of 
the case and notification of the 
Veteran's appellate rights on the issue 
of entitlement to an earlier effective 
date for the grant of service connection 
for left knee posttraumatic degenerative 
joint disease is needed.  38 C.F.R. § 
19.26 (2009).  The Veteran and his 
representative, if any, are reminded that 
to vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
to the September 2007 rating decision 
awarding the current effective date must 
be filed.  38 C.F.R. § 20.202 (2009).  If 
the Veteran perfects an appeal as to this 
issue, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


